Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted January 20, 2021, wherein claims 1 and 10 are amended and claims 17-25 are canceled.  This application is a national stage application of PCT/US2017/029646, filed April 26, 2017, which claims benefit of provisional application 62/327903, filed April 26, 2016.
Claims 1-16 are pending in this application.
Claims 1-16 as amended are examined on the merits herein.

Withdrawn Rejections
Applicant’s amendment, submitted January 20, 2021, with respect to the rejection of instant claims 17-24 under 35 USC 101 for claiming an abstract idea without significantly more, has been fully considered and found to be persuasive to remove the rejection as claims 17-24 have been canceled.  Therefore the rejection is withdrawn.

The following rejections of record in the previous action are maintained:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rebollo Garcia et al. (PCT international publication WO2015/063747, reference of record in previous action) in view of Wang et al. (Reference included with PTO-1449) in view of Chedid et al. (US pre-grant publication 2016/0251348, of record in previous action) in view of Li et al. (Reference of record in previous action) 
The claimed invention is directed to a method of treating a patient suffering from a cancer associated with a mutation in the Hippo pathway, such as NF2, with a small molecular tankyrase inhibitor such as XAV939.
Rebollo Garcia et al. discloses that overexpression of YAP, for example due to mutation of suppressor genes, can lead to cancer. (p. 2 lines 7-23) In particular, Rebollo Garcia et al. discloses inhibiting the interaction of YAP with TEAD as a method of cancer therapy. (p. 3 lines 17-25) Rebollo Garcia et al. does not specifically disclose a method wherein the cancer is caused by a mutation in a specific Hippo pathway gene.  Rebollo Garcia et al. also does not disclose a method comprising administering to the subject a small molecule inhibitor of tankyrase, such as XAV939.
Wang et al. discloses a study of targeting YAP with tankyrase inhibitors. (p. 524 right column last paragraph) The small molecule tankyrase inhibitor XAV939 translocated YAP from the nucleus to the cytoplasm and suppressed the transcription of YAP target genes. (p. 525 Left column) XAV939 was specifically seen to act by stabilizing AMOT family proteins against degradation. (p. 526 right column third paragraph, p. 527 left column – p. 528 left column first paragraph) Tankyrase inhibitors are described as potential therapeutic agents. (p. 530 right column first paragraph)
Chedid et al. discloses small molecule tankyrase inhibitors which are useful for treating cancer. (p. 1 paragraph 7 – p. 2 paragraph 30)
Li et al. discloses that the tumor suppressor gene merlin/NF2 is mutated in various cancer types. (p. 48 left column) This gene acts by inhibiting CLR4DCAF1. (p. 49 left column second paragraph) NF2-
It would have been obvious to one of ordinary skill in the art at the time of the invention to treat a subject having cancer arising from a NF2 mutation with a therapy directed toward inhibiting YAP signaling as described by Rebollo Garcia et al.  One of ordinary skill in the art would have been motivated to apply this treatment to this patient population and would have reasonably expected success because Li et al. discloses that the effect of this mutation is due to increased YAP signaling.
It would further have been obvious to one of ordinary skill in the art at the time of the invention to use a tankyrase inhibiting small molecule such as XAV939 at the therapeutic agent in this method.  One of ordinary skill in the art would have been motivated to use a small molecule tankyrase inhibitor because Wang et al. discloses that these small molecules can be used to target excessive YAP signaling, and would have reasonably expected success because Chedid et al. already discloses using small molecule tankyrase inhibitors to treat cancer.
Therefore the invention taken as a whole is prima facie obvious.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rebollo Garcia et al. in view of Wang et al. in view of Chedid et al. in view of Li et al. as applied to claims 1-7 and 10-16 above, and further in view of Rienzo et al. (Reference of record in previous action)
The disclosures of Rebollo Garcia et al., Wang et al., Chedid et al., and Li et al. are discussed above.  Rebollo Garcia et al. in view of Wang et al. in view of Chedid et al. in view of Li et al. does not disclose a step of obtaining a tissue sample from a patient and determining whether the patient bears a Hippo pathway mutation, such as NF2.

It would have been obvious to one of ordinary skill in the art at the time of the invention to gather a tissue sample by fine needle biopsy from a patient suffering from mesothelioma as described by Rienzo et al., and determine whether the patient bears a NF2 mutation.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Rienzo et al. discloses using this technique to determine the genetic profile of mesothelioma for diagnosis and prognosis.
Therefore the invention taken as a whole is prima facie obvious.

Response to Arguments
Applicant’s arguments, submitted January 20, 2021, with respect to the above grounds of rejection, have been fully considered and not found to be persuasive to remove the rejection.  Applicant argues that Rebello Garcia et al. does not specifically teach a method either wherein the tumor is specifically a Hippo pathway mutant tumor, or wherein the therapeutic agent being administered is a small molecule inhibitor of tankyrase.  Applicant further argues that Rebello Garcia et al. did not observe any cell killing activity for a YAP-inhibitory peptide.  However, the disclosure of Rebello Garcia et al. is fairly general, and is relied upon only for the broad concept of treating cancer by disrupting the interaction of TEAD with YAP/TAZ.  It does not describe the specific cancers or therapeutic agents recited in the claims.  The fact that a different non-small-molecule therapeutic agent was inactive against a different cell line not identified as a Hippo pathway mutant does not negate obviousness in view of the other cited references, as Wang et al. and Li et al. give more specific guidance regarding particular molecules and mutant cells.
DCAF1 inhibitors rather than tankyrase inhibitors.  With respect to the references Wang et al. and Chedid et al., Applicant argues that these references do not disclose treating tumors having Hippo pathway mutants.  However, Applicant’s arguments are directed towards references individually and do not take into account the connections one of ordinary skill in the art would have drawn between the references, in particular the recognition that, in view of all of the individual teachings already disclosed in the art, NF2 mutant tumors display increased YAP signaling and that tankyrase inhibitors such as XAV939 could be used to inhibit this signaling.
With respect to the rejection of claim 9, Applicant further argues that Rienzo et al. discloses using fine needle aspiration to collect a sample to assess gene expression in a tumor, while the present invention describes using this technique to collect a sample to assess Hippo pathway mutations and angiomotin stabilization.  With respect to assessing Hippo pathway mutations, the prior art discloses a motivation to assess NF2 mutation in the tumor, which would lead one of ordinary skill in the art at the time of the invention to assess this mutation.  With respect to angiomotin stabilization, the claim does not describe any particular method by which “determining” is carried out.  Since, as discussed in paragraph 15 of the specification as originally filed, angiomotin stabilization is the mechanism by which the claimed therapeutic agents inhibit tumor growth, in the absence of more specific elements this process step merely amounts to determining whether the tumor responds to therapy as according to the disclosure of record a tumor that responded to therapy would be one which displays angiomotin stabilization.
For these reasons the rejections are deemed proper and made FINAL.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	3/4/2021